Exhibit 10.20

MSCI

INDEPENDENT DIRECTORS’

EQUITY COMPENSATION PLAN

2007 AWARD CERTIFICATE FOR

STOCK UNITS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE SECTION 1.   Stock Units Generally.    1 SECTION 2.   Vesting
Schedule and Conversion.    2 SECTION 3.   Dividend Equivalent Payments.    2
SECTION 4.   Death and Disability.    2 SECTION 5.   Change in Control.    3
SECTION 6.   Termination of Service and Cancellation of Awards.    3 SECTION 7.
  Nontransferability.    3 SECTION 8.   Designation of a Beneficiary.    4
SECTION 9.   Ownership and Possession.    4 SECTION 10.   Securities Law
Compliance Matters.    4 SECTION 11.   Compliance with Laws and Regulation.    4
SECTION 12.   Consents under Local Law.    5 SECTION 13.   Award Modification.
   5 SECTION 14.   Severability.    5 SECTION 15.   Governing Law.    6
SECTION 16.   Rule of Construction for Timing of Conversion.    6 SECTION 17.  
Defined Terms.    6



--------------------------------------------------------------------------------

MSCI 2007 AWARD CERTIFICATE

FOR STOCK UNITS

MSCI has awarded you stock units as an incentive for you to continue provide
services as a Director of the Company from the Date of the Award through the
Scheduled Vesting Date, as provided in this Award Certificate. This Award
Certificate sets forth the general terms and conditions of your 2007 stock unit
award.

The number of stock units in your award has been communicated to you separately
in a term sheet or other writing delivered to you.

Your stock unit award is made pursuant to the Plan. References to “stock units”
in this Award Certificate mean only those stock units included in your 2007
stock unit award, and the terms and conditions herein apply only to such award.
If you receive any other award under the Plan or another equity compensation
plan, it will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.

The purpose of the stock unit award is, among other things, to align your
interests with the interests of the Company and to reward you for your continued
service as a Director of the Company in the future. In view of these purposes,
you will earn your 2007 stock unit award only if you remain in continuous
service as a Director of the Company through the Scheduled Vesting Date.

Section 409A of the Internal Revenue Code imposes rules relating to the taxation
of deferred compensation, including your 2007 stock unit award. The Company
reserves the right to modify the terms of your 2007 stock unit award, including,
without limitation, the payment provisions applicable to your stock units, to
the extent necessary or advisable to comply with Section 409A of the Internal
Revenue Code.

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 17 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 17 below
have the meanings set forth in the MSCI Independent Directors’ Equity
Compensation Plan (the “Plan”).

SECTION 1. Stock Units Generally.

Each of your stock units corresponds to one share of MSCI class A common stock.
A stock unit constitutes an unsecured promise by MSCI to pay you one share of
MSCI class A common stock on the conversion date for the



--------------------------------------------------------------------------------

stock unit. As the holder of stock units, you have only the rights of a general
unsecured creditor of MSCI. You will not be a stockholder with respect to the
shares of MSCI class A common stock underlying your stock units unless and until
your stock units convert to shares.

SECTION 2. Vesting Schedule and Conversion.

(a) Vesting Schedule. Your stock units will vest according to the following
schedule: 100% of your stock units will vest on the Scheduled Vesting Date.
Except as otherwise provided in this Award Certificate, each portion of your
stock units will vest only if you continue to provide future services to the
Company by remaining in continuous service as a Director of the Company through
the Scheduled Vesting Date. The special vesting terms set forth in Sections 4
and 5 of this Award Certificate apply (i) if your service as a Director of the
Company terminates by reason of your death or Disability or (ii) upon a Change
in Control.

(b) Conversion.

(i) Except as otherwise provided in this Award Certificate, each of your vested
stock units will convert to one share of MSCI class A common stock on the
Scheduled Vesting Date.

(ii) Shares to which you are entitled upon conversion of stock units under any
provision of this Award Certificate shall not be subject to any transfer
restrictions, other than those that may arise under the securities laws or the
Company’s policies.

SECTION 3. Dividend Equivalent Payments.

Until your stock units convert to shares, if MSCI pays a regular or ordinary
cash dividend on its class A common stock, you will be paid a dividend
equivalent in the same amount as the dividend you would have received if you
held shares for your stock units. No dividend equivalents will be paid to you
with respect to any canceled stock units.

MSCI will decide on the form of payment and may pay dividend equivalents in
shares of MSCI class A common stock, in cash or in a combination thereof. MSCI
will pay the dividend equivalent when it pays the corresponding dividend on its
class A common stock.

SECTION 4. Death and Disability.

The following special vesting and payment terms apply to your stock units:

(a) Death. If your service as a Director of the Company terminates due to death,
all of your unvested stock units will immediately vest. Your stock units will
convert to shares of MSCI class A common stock upon your death; provided that
MSCI has knowledge of your death within 75 days. Such shares will be delivered
to the beneficiary you have designated pursuant to Section 8 or the legal
representative of your estate, as applicable.

 

2



--------------------------------------------------------------------------------

(b) Disability. If your service as a Director of the Company terminates due to
Disability, all of your unvested stock units will immediately vest. All of your
stock units will convert to shares of MSCI class A common stock on the date your
service as a Director of the Company terminates.

SECTION 5. Change in Control.

If there is a Change in Control, all of your stock units will immediately vest.
Your stock units will convert to shares of MSCI class A common stock on the day
they vest.

SECTION 6. Termination of Service and Cancellation of Awards.

(a) Cancellation of Unvested Awards. Your unvested stock units will be canceled
and forfeited in full if your service as a Director of the Company terminates
for any reason other than under the circumstances set forth in this Award
Certificate for death or Disability.

(b) General Treatment of Vested Awards. Except as otherwise provided in this
Award Certificate, your vested stock units will convert to shares of MSCI class
A common stock on the Scheduled Vesting Date.

SECTION 7. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your stock
units, other than as provided in Section 9 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution or otherwise as provided for by the Board. This
prohibition includes any assignment or other transfer that purports to occur by
operation of law or otherwise. During your lifetime, payments relating to the
stock units will be made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of MSCI, shall all be bound by, and shall benefit from, the
terms and conditions of your award.

 

3



--------------------------------------------------------------------------------

SECTION 8. Designation of a Beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with the Company’s Human Resources
Department. Any shares that become payable upon your death, and as to which a
designation of beneficiary is not in effect, will be distributed to your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive shares under
this award, MSCI may determine in its sole discretion to deliver the shares in
question to your estate. MSCI’s determination shall be binding and conclusive on
all persons and it will have no further liability to anyone with respect to such
shares.

SECTION 9. Ownership and Possession.

(a) Generally. Generally, you will not have any rights as a stockholder in the
shares of MSCI class A common stock corresponding to your stock units prior to
conversion of your stock units.

Prior to conversion of your stock units, however, you will receive dividend
equivalent payments, as set forth in Section 3 of this Award Certificate.

(b) Following Conversion. Following conversion of your stock units you will be
the beneficial owner of the net shares issued to you, and you will be entitled
to all rights of ownership, including voting rights and the right to receive
cash or stock dividends or other distributions paid on the shares.

SECTION 10. Securities Law Compliance Matters.

The Administrator may, if it determines it is appropriate, affix any legend to
the stock certificates representing shares of MSCI class A common stock issued
upon conversion of your stock units (and any stock certificates that may
subsequently be issued in substitution for the original certificates). MSCI may
advise the transfer agent to place a stop order against such shares if it
determines that such an order is necessary or advisable.

SECTION 11. Compliance with Laws and Regulation.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your stock units (whether
directly or indirectly, whether or not for value, and whether or not voluntary)
must be made in compliance with any applicable constitution, rule, regulation,
or policy of any of the exchanges or associations or other institutions with
which the Company

 

4



--------------------------------------------------------------------------------

has membership or other privileges, and any applicable law, or applicable rule
or regulation of any governmental agency, self-regulatory organization or state
or federal regulatory body.

SECTION 12. Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

SECTION 13. Award Modification.

MSCI reserves the right to modify or amend unilaterally the terms and conditions
of your stock units, without first asking your consent, or to waive any terms
and conditions that operate in favor of MSCI. These amendments may include (but
are not limited to) changes that MSCI considers necessary or advisable as a
result of changes in any, or the adoption of any new, Legal Requirement. MSCI
may not modify your stock units in a manner that would materially impair your
rights in your stock units without your consent; provided. however, that MSCI
may, without your consent, amend or modify your stock units in any manner that
MSCI considers necessary or advisable to comply with any Legal Requirement or to
ensure that your stock units are not subject to United States federal, state or
local income tax or any equivalent taxes in territories outside the United
States prior to payment. MSCI will notify you of any amendment of your stock
units that affects your rights. Any amendment or waiver of a provision of this
Award Certificate (other than any amendment or waiver applicable to all
recipients generally), which amendment or waiver operates in your favor or
confers a benefit on you, must be in writing and signed by the Global Head of
Human Resources, the Chief Administrative Officer, the Chief Financial Officer
or the General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

SECTION 14. Severability.

In the event MSCI determines that any provision of this Award Certificate would
cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Certificate will be construed and
enforced as if the provision had not been included in this Award Certificate as
of the date such provision was determined to cause you to be in constructive
receipt of any portion of your award.

 

5



--------------------------------------------------------------------------------

SECTION 15. Governing Law.

This Award Certificate and the related legal relations between you and MSCI will
be governed by and construed in accordance with the laws of the State of New
York, without regard to any conflicts or choice of law, rule or principle that
might otherwise refer the interpretation of the award to the substantive law of
another jurisdiction.

SECTION 16. Rule of Construction for Timing of Conversion.

With respect to each provision of this Award Certificate that provides for your
stock units to convert to shares on the Scheduled Vesting Date or upon a
different specified event or date, such conversion will be considered to have
been timely made, and neither you nor any of your beneficiaries or your estate
shall have any claim against the Company for damages based on a delay in
payment, and the Company shall have no liability to you (or to any of your
beneficiaries or your estate) in respect of any such delay, as long as payment
is made by December 31 of the year in which occurs the Scheduled Vesting Date or
such other specified event or date or if, later, by the 15th day of the third
calendar month following such specified event or date.

SECTION 17. Defined Terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of MSCI.

(b) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by the Company
or any of its Subsidiaries, (B) the Company or any of its affiliates (as defined
in Rule 12b-2 promulgated under the Exchange Act), (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company, is or
becomes, during any 12-month period, the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person(s) any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing 50% or more of the total
voting power of the stock of the Company; provided, however, that the provisions
of this subsection (a) are not intended to apply to or include as a Change in
Control any transaction that is specifically excepted from the definition of
Change in Control under subsection (c) below;

 

6



--------------------------------------------------------------------------------

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided. however, that any Spin-off of the Company will not trigger
a Change in Control pursuant to this subsection (b); provided, further, that any
individual becoming a member of the Board subsequent to the beginning of such
period whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors immediately prior
to the date of such appointment or election shall be considered as though such
individual were a member of the Existing Board; and provided, further, however,
that, notwithstanding the foregoing, no individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-ll or Regulation 14A promulgated under the
Exchange Act or successor statutes or rules containing analogous concepts) or
other actual or threatened solicitation of proxies or consents by or on behalf
of an individual, corporation, partnership, group, associate or other entity or
“person” other than the Board, shall in any event be considered to be a member
of the Existing Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements;
provided that immediately following such merger or consolidation the voting
securities of the Company outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity of such merger or consolidation or parent
entity thereof) 50% or more of the total voting power of the Company stock (or
if the Company is not the surviving entity of such merger or consolidation, 50%
or more of the total voting power of the stock of such surviving entity or
parent entity thereof); and provided, further, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (as determined under Section 409A) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding

 

7



--------------------------------------------------------------------------------

shares of the Company common stock or the combined voting power of the Company’s
then outstanding voting securities shall not be considered a Change in Control;
or

(d) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets in which any one
person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to more than 50% of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Company
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of the Company immediately prior to
such transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

(c) The “Company” means MSCI Inc., a Delaware corporation.

(d) “Date of the Award” means [                    ].

(e) “Disability” means a “permanent and total disability,” as defined in
Section 22(e)(3) of the Internal Revenue Code.

(f) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

 

8



--------------------------------------------------------------------------------

(g) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(h) “MSCI” means MSCI Inc., a Delaware corporation, which is registered to do
business in New York as NY MSCI Inc.

(i) “Plan” means the MSCI Independent Directors’ Equity Compensation Plan.

(j) “Scheduled Vesting Date” means [                    ].1

(k) “Spin-off” means a tax-free distribution of the shares of MSCI common stock
held by Morgan Stanley to its shareholders (including a distribution in exchange
for Morgan Stanley shares or securities) or another similar transaction intended
to qualify as a tax-free distribution under Section 355 of the Internal Revenue
Code or any corresponding provision of any successor statute.

 

1

For all awards granted to eligible directors who are elected or appointed on or
prior to the effective date of the IPO, this date will be May 1, 2008. For all
other awards, this date will be 1 year after the Date of the Award.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Certificate
as of the Date of the Award.

MSCI

[            ]

[            ]

 

10



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Independent Directors’ Equity Compensation Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

    

Beneficiary(ies) Name(s)

  

Relationship

  

Percentage

(1)

       

(2)

       

(3)

       

(4)

       

Address(es) of Beneficiary(ies):

     

(1)

       

(2)

       

(3)

       

(4)

       

Contingent Beneficiary

Please also indicate any contingent beneficiary and to which beneficiary above
such interest relates.

 

   

Beneficiary(ies) Name(s)

 

Relationship

 

Nature of Contingency

Address(es) of Contingent Beneficiary(ies):    



--------------------------------------------------------------------------------

Name: (please print)    Date:

Signature

Please sign and return this form to MSCI’s Human Resources Department.

 

12